DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/04/2022, have been fully considered.  In particular, Applicant traverses the previous rejection of claims under 35 U.S.C. 103(a) as being unpatentable over DE 3139920 (1983; of record), arguing that the weight ratio of the lipid material to the water-swellable or water-soluble polymeric material in the embodied compositions of DE 3139920 all fall outside the instantly claimed ratio of from 1 to 3 (Applicant Arguments, Page 2).  Applicant further argues that these embodiments are inoperable for their intended purpose (Applicant Arguments, Page 2) and submits a Declaration in support of this argument (Declaration of Dirk Vetter filed 2/04/2022).  In particular, Applicant notes that in a previous Vetter Declaration (filed 11/05/2021), it was shown that the “granule of example 2 of [DE 3139920] which comprises guar gum and cocoa butter in a lipid/polymer ratio of 0.67… is not suspended/dispersed properly at all upon mixing with water and the mixture cannot, at any time point, be considered to be ingestible, let alone a drinkable suspension and thus[DE 3139920’s] granule (Example 2) is inoperable for its intended purpose” (Applicant Arguments, Page 3).  And, in the instantly filed Vetter Declaration, it is further shown that “a granule comprising the same polymer and lipid in a higher lipid/polymer ratio (1.5), which falls within the claimed range (1-3)… is dispersible in water with a reasonably low effort, and is of low viscosity, drinkable, and lump-free” (Applicant Arguments, Page 3).  In particular, turning the Vetter Declaration filed 2/04/2022, “[f]or each of the dispersibility tests described herein, 200 mL of cold tap water were added to a standard drinking glass containing the… melt-granulates and stirred occasionally using a standard tablespoon (as users of Nittner’s product(s) would do at home)” (Page 2).
Yet, in Example 2 of DE 3139920, “60 kg of guar gum and 40 kg of cocoa butter” – i.e., in a lipid/polymer weight ratio of 0.67:1 – were “mixed homogenously in a heatable countercurrent mixer and then heated to 50-600… allowed to cool and… crushed using a shredder” wherein “[a] sieve granulate with a particle size of 0.5-2.5 mm is obtained” (Lines 180-182).  And, as further taught by DE 3139920, “[a] daily dose of the product… which is conveniently to be taken in several partial amounts before or during meals, conveniently contains about 15 to 40, preferably 20 to 30 g of polysaccharide gums” (Lines 168-170) wherein “[t]he product is usually taken with cold water” but “can also be taken together with other beverages or foods” such as “with fruit or vegetable juices… applesauce or yogurt” (Lines 171-174).
At the outset, nowhere does DE 3139920 limit the compositions to a mixture comprising 200 mL of cold water, as tested by Applicant.  And it is well known that the amount of water will influence the consistency of mixtures of the type described in DE 3139920.  For example, as taught by Davis (US 2009/0196848) – disclosing related dry “ingestible compositions… for weight-loss and weight management” (Paragraph 0007) comprising “superabsorbent polymer hydrogels (SAPHs) selected from among a group of crosslinked polycarboxylic acid moieties” (Abstract), in particular wherein the “SAPH… is mixed with stearic acid [i.e., a lipid material], magnesium stearate and talc” (Paragraph 0188) – “[t]he consistency of the final product can be varied according to the average particle size of the SAPH used and the relative amount of water added.  Drinks and shakes are made by adding ultra-fine resinous SAPH crystals in the mix into an excess of water.  The more water that is added produces a proportionally thinner resulting drink” (Paragraph 0205).
As noted by MPEP 716.07, citing In re Michalek, 162 F.2d 229 (CCPA 1947) and In re Reid, 179 F.2d 998 (CCPA 1950) “[t]he failures of experimenters who have no interest in succeeding should not be accorded great weight”.  Indeed, “since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker”.  For example, an ordinarily skilled artisan desiring to practice Example 2 of the invention of DE 3139920 might consider adding more than 200 mL of water to the melt-granule to provide drinkable formulations.  Alternatively, an ordinarily skilled artisan desiring to practice Example 2 of the invention of DE 3139920 might consider adding the melt-granule to a non-liquid food such as “applesauce or yogurt”.  
As such, the argument that the DE 3139920 “granulate is inoperable for its intended purpose” (Applicant Arguments, Page 2) is not found persuasive.
Applicant next argues that “[t]he results in both experiments testing two different granules containing different polymer/lipid are similar, showing that the polymer/lipid ratio is a factor affecting the dispersibility of granules in water” (Applicant Arguments, Page 4).  It is found persuasive that the data presented by Applicant appears to establish that the ratio of lipid:polymer is critical.  However, that criticality is limited to liquid compositions comprising said lipids and polymers in a specified volume of water (i.e., 200 mL), wherein the ratio of lipid:polymer is 1.5:1.  Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient.  Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48 (CCPA 1979).  In the instant case, the claims are drawn to compositions wherein the weight ratio of lipid:polymer is from 1:1 to 3:1 whereas only compositions comprising lipid:polymer ratios of 0.67:1 and 1.5:1 have been tested.  Moreover, the instantly pending claims are drawn to “[a] dry edible composition” wherein water is not identified as an ingredient of said composition (claim 1), and which is distinct from the non-elected “[l]iquid composition obtainable by dispersing the composition of claim 1 in an ingestible liquid” (claim 12).  
Lastly, Applicant argues that “[t]he present invention relates to an effective method for delivering fatty acids and lipids based on fatty acids to the gastrointestinal tract” and “the data in Applicant’s declaration submitted on November 5, 2021, demonstrate the beneficial effects of the claimed dry edible composition (i.e., increasing binding to the mucosa and prolonged integrity) by comparing it with [DE 3139920’s] examples” (Applicant Arguments, Page 6).
Turning to the Vetter Declaration filed 11/05/2021, Applicant formulated Example 2 of DE 3139920 comprising cocoa butter and guar gum at a lipid:polymer ratio of 0.67:1 and “comminuted to melt-granules of a particle size of 0.5-2.5 mm” (Paragraph 3), after which “about 350 mg of the granules were added to [a] Petri dish” containing “pig stomach sample” (Paragraph 3.2).  As shown in the Vetter Declaration filed 11/05/2021, the “[g]ranules showed no mucoadhesion to the pig stomach sample and instead swam/floated freely in the FaSSGF medium” upon addition to the Petri dish and, after three minutes, “the granules melted/disintegrated and release floating oil droplets; thus, no adhered granules could be recovered from the pig stomach sample” (Page 9).  On the other hand, two exemplary granulates according to the present invention “remained intact through the 6 minute period… and… the particles clearly adhered to the pig stomach sample by mucoadhesion (Page 10).
Yet, as discussed above, “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  In the instant case, the two examples are limited to granulates wherein the lipid is (a) glycerolmonolaurate, Witespol®W25 and glycerolmonooleate, or (b) glycerolmonolaurate and Witespol®W25; and wherein the polymeric material is (a) HPMC and xanthan gum, or (b) HPMC.  That two nearly identical compositions provide unexpected results relative to a single related composition is not considered to be commensurate in scope with the claims which embrace countless granulates comprising any one or more poly(carboxylates), chitosan, cellulose ethers, or xanthan gum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a composition comprising “component D” which “comprises… a micro-nutrient such as a micro-mineral…” and so on.
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-11, 13-14, 16-17, 20, 22-23 and 25 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over DE 3139920 (1983) based on an English language machine translation (both of which were provided in Applicant’s IDS dated 11/20/2020; of record).
Instant claim 1 is drawn to a dry edible composition comprising component A and at least one of components B-E wherein:
(i)	Component A comprises a plurality of particles having a sieve diameter in the range of 0.01 mm to 10 mm (more specifically, 0.05 mm to 3 mm (claim 16)), said particles comprising:
(a) 	a water-swellable/water-soluble polymeric material (selected from the group consisting of poly(carboxylates), chitosan, cellulose ethers, and xantham gum), which is embedded within 
(b) 	a first lipid material which comprises a medium or long chain fatty acid compound (more specifically, a mono-, di- or triglyceride of the fatty acid (claim 23)); 
wherein:
 	the weight ratio of the first lipid material to the water-swellable/water-soluble polymeric material is from 1 to 3; and
(ii)	Component D comprises a powder/granulate comprising a vitamin (more specifically, tocopherol (claim 7));
DE 3139920 teaches “granules” (wherein “[t]he granules expediently have particle sizes between… preferably about 2 to 3 mm” (Page 4, Lines 141-146))  comprising “water-swellable polysaccharide gums” in an amount of “40 to 90% by weight [“preferably 50 to 80 percent by weight” (Page 3, Lines 94-95)]” and “at least 10% by weight [and “at most 60% by weight” (Page 3, Lines 107-108)]… of physiologically harmless fats… incorporated into one another and then processed into granules” – which entails a lipid:polymer ratio of about 0.667:1 to 90:1 and, preferably, about 0.125:1 to 1.2:1 (Page 2, Lines 59-63; see also Page 4, Line 122: “[t]he ingredients… are worked into one another in the usual way and then granulated”) wherein the polysaccharide gum can be “xantham gum” (Page 3, Line 89) and the fat can include “mono-, di- and/or triglyceride esters of higher saturated and/or unsaturated fatty acids” wherein “the fatty acid residue generally contains 8 to 20… carbon atoms” (Page 3, Lines 99-103).
As further taught by DE 3139920, “[t]he agent according to the invention can additionally contain further active ingredients, in particular one or more vitamins… one or more mineral salts… sugar, sugar substitutes, sweeteners, taste-improving acids, spices and flavors” (Page 3, Lines 109-113) including “all essential vitamins” (Page 4, Line 154) which one of ordinary skill in the art would understand to include, among others, vitamin E (aka tocopherol) (see, e.g., Page 5, Lines 198-203).
In view of all of the foregoing, instant claims 1, 7, 16 and 23 are rejected as prima facie obvious.
Instant claims 5 and 17 are drawn to the composition of claim 1 wherein component B is further defined as one or more proteins selected from vegetable protein and/or animal proteins (claim 5), more specifically legume protein, grain protein, etc (claim 17).
Accordingly, claims 5 and 17 – which further limit component B but which do not require the composition of claim 1 to comprise component B – are thus rejected for the same reasons as applied to claims 1, 7, 16 and 23. 
Instant claim 10 is drawn to the composition of claim 1 wherein the amount of component A is at least about 20% relative to the total weight of the composition.
As discussed above, DE 3139920 teaches “granules” comprising “water-swellable polysaccharide gums” in an amount of “40 to 90% by weight” and “at least 10% by weight… of physiologically harmless fats… incorporated into one another and then processed into granules” (Page 2, Lines 59-63).
As such, the composition comprises component A in an amount of at least 50% relative to the total weight of the composition.
Accordingly, instant claim 10 is also rejected as prima facie obvious.
Instant claims 11 and 20 are drawn to a single-dose package or container comprising the composition of claim 1 at an amount of at least about 20 g (claim 11) wherein the amount of component A is at least about 3 g, said amount comprising at least 2 g of the first lipid material (claim 20). 
As taught by DE 3139920, “[a] daily dose of the product according to the invention, which is conveniently to be taken in several partial amounts before or during meals, conveniently contains about 15 to 40, preferably 20 to 30 g of polysaccharide gums” (Page 5, Lines 168-170) wherein “[t]he product… can… be taken together with... beverages or foods that should be as low in calories as possible” (Page 5, Lines 171-172).
As such, it would have been obvious to provide the product in single-dose packages or containers (each to be taken before or during meals) comprising the composition of claim 1 and a beverage or food (in at an amount of at least about 20 g) wherein the amount of component A is at least about 3 g, said amount comprising at least 2 g of the first lipid material.
Accordingly, instant claims 11 and 20 are also rejected as prima facie obvious.
Instant claims 13-14 are drawn to the composition of claim 1 “for use in” a variety of conditions/disorders/purposes.
Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003): an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate).  
Accordingly, instant claims 13-14 are also rejected as prima facie obvious.
Instant claim 22 is drawn to the composition of claim 1, wherein the plurality of particles are prepared by melt-granulation.
Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."
Accordingly, instant claim 22 is also rejected as prima facie obvious.
Instant claim 25 is drawn to the composition of claim 1 wherein the plurality of particles are free of a synthetic drug substance.
The compositions of DE 3139920 may be free of a synthetic drug substance.
Accordingly, instant claim 25 is also rejected as prima facie obvious.
Claim 24 is MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over DE 3139920 (1983) based on an English language machine translation (both of which were provided in Applicant’s IDS dated 11/20/2020; of record) as applied to claims 1, 5, 7, 10-11, 13-14, 16-17, 20, 22-23 and 25 alone or, in the alternative, in further view of Akiyama et al (US 6,428,813; of record).
Instant claim 24 is drawn to the composition of claim 1, wherein the water-swellable/water-soluble polymeric material is largely dispersed within the lipid material (whether molecularly, colloidally, or in the form of a solid suspension) and the lipid material forms a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous and in dispersed form.
As taught by DE 3139920, in formulating the granules, “[t]he ingredients… are worked into one another in the usual way and then granulated” (Page 4, Line 122).  While it is noted that DE 3139920 further indicate that “[i]t is advisable to work in the well-known modern mixing devices with heated drum”, more specifically wherein “[i]t is advisable to first heat the fat phase to a few degrees above the melting point of the selected fat and to work the rubber homogenously into this molten mass with continuing the heating” (Page 4, Lines 123-127), one of ordinary skill in the art would not limit the disclosure of DE 3139920 to require perfect homogeneity of the mixture.  Rather, one of ordinary skill in the art would understand that the ingredients can be worked into one another in any “usual way” including ways that would result in the water-swellable/water-soluble polymeric material being largely dispersed within the lipid material with the lipid material forming a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous dispersed therein.  As indicated by In re Susi, 440 F.2d 442 (CCPA 1971), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  
Accordingly, instant claim 24 is also rejected as prima facie obvious over DE 3139920.
In the alternative, Akiyama et al teach “[a] gastrointestinal mucosa-adherent pharmaceutical composition” (claim 1) –“which is in granule form” (claim 4) – comprising “a matrix comprising a polyglycerol fatty acid ester, a lipid or combination thereof” (claim 2), more specifically wherein “[t]he lipid includes but is not limited to… fatty acid glycerol esters such as monoglycerides, diglycerides, triglycerides, etc. of… fatty acids” (Column 6, Lines 52-59), “wherein [a] low-substituted hydroxpropylcellulose is dispersed” in the lipid matrix (claim 3).  Significantly, Akiyama et al teach that “[t]he gastrointestinal mucosa-adherent composition… can be produced in a similar manner to the per se known technology.  A typical process comprises melting the… lipid at a temperature beyond its melting points, adding… low-substituted hydroxypropylmethylcellulose… to the melt to thereby disperse… in the melt, and cooling the dispersion” wherein “[t]his process can be carried out with a conventional granulating machine and the composition is preferably molded into solid beads (e.g., granules, finegranules, etc.)” (Column 10, Lines 41-55) wherein “[t]he particle size distribution of said fine granules may for example be: particles measuring about 10 to about 500 µm in diameter accounting for not less than about 75 weight %” (Column 13, Lines 10-12).  
As such, in the alternative, one of ordinary skill in the art would have found it prima facie obvious to combine the ingredients into one another in any “usual way” including – based further on Akiyama et al which teach methods of “the per se known technology” – ways that would result in the water-swellable/water-soluble polymeric material being largely dispersed within the lipid material with the lipid material forming a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous dispersed therein.    
Accordingly, in the alternative, instant claim 24 is also rejected as prima facie obvious over DE 3139920 in further view of Akiyama et al.
Claims 1, 5, 7, 10-11, 13-14, 16-17, 20 and 22-25 are NEWLY rejected under 35 U.S.C. 103(a) as being unpatentable over Al-Remawi et al (US 2013/0034645) in view of Davis (US 2009/0196848).
As amended, claim 1 is drawn to a dry edible composition comprising component A and at least one of components B-E wherein:
(i)	Component A comprises a plurality of particles having a sieve diameter in the range of 0.01 mm to 10 mm (more specifically, 0.05 mm to 3 mm (claim 16)), said particles comprising:
(a) 	a water-swellable/water-soluble polymeric material (selected from the group consisting of poly(carboxylates), chitosan, cellulose ethers, and xantham gum), which is embedded within 
(b) 	a first lipid material which comprises a medium or long chain fatty acid compound (more specifically, a free fatty acid (claim 23)); 
wherein:
 	the weight ratio of the first lipid material to the water-swellable/water-soluble polymeric material is from 1:1 to 3:1; and
(ii)	Component D comprises an organic acid (more specifically, citric acid (claim 7)).
Al-Remawi et al teach an Oral Emulgel (Paragraph 0059) comprising a variety of ingredients wherein “[a]ll the ingredients were mixed” after which “[w]ater can be added… once it is desired to make the gel by the consumer” (Paragraph 0060).  In particular, Al-Remawi et al teach the composition Example F5 (Page 4, Table 1) comprising the following ingredients:
(a)	Sodium alginate (i.e., a poly(carboxylate) (see instant Specification Page 13, Lines 10-13)) in an amount of 7.07 % wt following addition of water (i.e., in an amount of 24.15 % wt prior to the addition of water);
 (b)	an oil mixture comprising “[m]ixture of olive, coconut and linseed oils” in an amount of 7.07 % wt following addition of water (i.e., in an amount of 24.15 % wt prior to the addition of water); and 
(c)	citric acid in an amount of 1.41 % wt following addition of water (i.e., in an amount of 4.82 % wt prior to the addition of water).
As such, Al-Remawi et al teach a composition comprising:
(i) 	a Component A comprising:
(a)	a water-swellable/water-soluble polymeric material comprising a poly(carboxylate) (i.e., sodium alginate); and
(b)	a lipid material comprising a medium or long chain fatty acid (i.e., olive oil comprises, at minimum, the free fatty acid oleic acid); and 
(ii)	a Component D an organic acid (i.e., citric acid); 
wherein:
the composition is dry (i.e., the mixture of the edible oils, sodium alginate and other ingredients taught by Al-Remawi et al when “[a]ll the ingredients were mixed” and then stored until “it is desired to make the gel by the consumer” would entail a dry composition);
the water water-swellable/water-soluble polymeric material is embedded within the lipid material (i.e., the mixing of edible oils, sodium alginate and other ingredients as taught by Al-Remawi et al wherein “[a]ll the ingredients were mixed” and then stored would result in the water water-swellable/water-soluble polymeric material being embedded within the lipid material); and
the weight ratio of the weight ratio of the first lipid material to the water water-swellable/water-soluble polymeric material is 1:1. 
However, Al-Remawi et al do not specify that the particles of Component A have a sieve diameter in the range of 0.01 mm to 10 mm or, more specifically, 0.05 mm to 3 mm, as instantly claimed.
Yet, as taught by Davis – disclosing related dry “ingestible compositions… for weight-loss and weight management” (Paragraph 0007) comprising “superabsorbent polymer hydrogels (SAPHs) selected from among a group of crosslinked polycarboxylic acid moieties” (Abstract), in particular wherein the “SAPH… is mixed with stearic acid [i.e., a lipid material], magnesium stearate and talc” (Paragraph 0188) – the “compositions of the invention comprise polymer particles or grains having a plurality of average pre-swell grain sizes.  The particular size and number and distribution will be selected depending on a number of considerations including desired volumetric bulking, swelling rate, and/or unitary dosage size” (Paragraph 0030).  Indeed, as further taught by Davis, “[t]he consistency of the final product can be varied according to the average particle size of the SAPH used and the relative amount of water added.  Drinks and shakes are made by adding ultra-fine resinous SAPH crystals in the mix into an excess of water.  The more water that is added produces a proportionally thinner resulting drink.  Larger grain SAPH in slightly less water will produce a consistency ranging from thin mucilage to a thick pudding-like material which can be individually determined by the user” (Paragraph 0205).  In particular, Davis teaches compositions having “from about 0% to about 5% of particles separated on a 850 micron mesh; from about 5% to about 20% of particles separated on a 500 micron mesh; from about 25% to about 90% of particles separated on a 180 micron mesh; from about 1% to about 15% of particles separated on a 106 micron mesh; and from about 0.5% to about 5% of fines having an average size of between 1 micron and 25 microns” (Paragraph 0030).
 Accordingly, based further on Davis, it would have been prima facie obvious to a person of ordinary skill in the art to determine the optimal sieve diameter of the particles comprising sodium alginate embedded in edible oils in the composition taught by Al-Remawi et al.  It would have been obvious to do so in order to provide a “desired volumetric bulking, swelling rate, and/or unitary dosage size” as well as an ideal “consistency of the final product” as taught by Davis, with a reasonable expectation of success.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
For all of the foregoing reasons, claims 1, 7, 16 and 23 are rejected as prima facie obvious.
Claims 5 and 17 are drawn to the composition of claim 1 wherein component B is further defined as one or more proteins selected from vegetable protein and/or animal proteins (claim 5), more specifically legume protein, grain protein, etc (claim 17).
Accordingly, claims 5 and 17 – which further limit component B but which do not require the composition of claim 1 to comprise component B – are thus rejected for the same reasons as applied to claims 1, 7, 16 and 23. 
Instant claim 10 is drawn to the composition of claim 1 wherein the amount of component A is at least about 20% relative to the total weight of the composition.
Al-Remawi et al teach including sodium alginate in an amount of 7.07 % wt and edible oil mixture in an amount of 7.07 % wt in Example F5 which results in an amount of 48.3 % wt in the composition prior to the addition of water
Accordingly, instant claim 10 is also rejected as prima facie obvious.
Instant claims 11 and 20 are drawn to a single-dose package or container comprising the composition of claim 1 at an amount of at least about 20 g (claim 11) wherein the amount of component A is at least about 3 g, said amount comprising at least 2 g of the first lipid material (claim 20).
 As taught by Al-Remawi et al, “[t]he inventive functional food composition can be provided in containers where water is added by the client according to the desire” (Paragraph 0047) and included “as an ingredient in diet food” (Paragraph 0027; see also Paragraph 0029: “for the preparing of diet food having a pleasant taste and allowing normal nutrition without any side effects as weight gaining”).  
Based on the foregoing, it would have been obvious to include the functional food composition of Al-Remawi et al in a diet food that is contained in a package or container, wherein it would have been further obvious to determine the optimal amount of diet food to be packaged as well as the optimal amount functional food composition comprising the sodium alginate and edible oils therein.
Accordingly, instant claims 11 and 20 are also rejected as prima facie obvious.
Instant claims 13-14 are drawn to the composition of claim 1 “for use in” a variety of conditions/disorders/purposes.
Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003): an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate).  
Accordingly, instant claims 13-14 are also rejected as prima facie obvious.
Instant claim 22 is drawn to the composition of claim 1, wherein the plurality of particles are prepared by melt-granulation.
Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."
Accordingly, instant claim 22 is also rejected as prima facie obvious.
Instant claim 24 is drawn to the composition of claim 1, wherein the water-swellable/water-soluble polymeric material is largely dispersed within the lipid material (whether molecularly, colloidally, or in the form of a solid suspension) and the lipid material forms a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous and in dispersed form.
As discussed above, Al-Remawi et al teach the composition comprising sodium alginate, edible oils and other ingredients wherein “[a]ll the ingredients were mixed” (Paragraph 0060) – which would result in the water-swellable/water-soluble polymeric material being largely dispersed within the lipid material with the lipid material forming a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuously dispersed therein –  after which “[w]ater can be added… once it is desired to make the gel by the consumer” (Paragraph 0060).
Accordingly, instant claim 24 is also rejected as prima facie obvious.
Instant claim 25 is drawn to the composition of claim 1 wherein the plurality of particles are free of a synthetic drug substance.
The compositions of Al-Remawi et al may be free of a synthetic drug substance.
Accordingly, instant claim 25 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611